DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 03/24/2022.
Claims 3 and 11 have been cancelled.
Claims 1-2, 9-10 and 18 have been amended.
Claims 1-2, 4-10, and 12-20 are pending.
Claims 1-2, 4-10, and 12-20 are rejected.

Response to Arguments
In Remarks filed on 03/24/2022, Applicant substantially argues:
The applied references Xu, Gorman and Eckert fail to disclose the amended limitations of claim 1 and similarly amended claim 9 which include limitations from now cancelled claims 3 and 11 of throttling execution of the first test pattern which comprises reducing speed of execution of the first test pattern such that execution is completed within a predetermined time period for the self-test procedure. In particular, Applicant points to the Gorman reference as disclosing “throttling in a manner that is [not] conscientious of a time period for the self-test procedure to complete.” It is noted Gorman discloses pausing the test until the temperature has returned to within a threshold and adjusting test parameters and resuming the test. Applicant points to the Specification Paragraph [0007] notes “reduc[ing] a speed at which the test pattern is executed … and may maintain the memory within a predetermined temperature range during execution of the test pattern.” Furthermore, Applicant points to the Eckert reference as disclosing adjusting test execution to occur within a maximum test duration but does not involve reducing the speed of execution of the test. Applicant’s arguments filed have been fully considered but they are not found to be persuasive. The Examiner reminds Applicant in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., throttling in a manner that is conscientious of a time period for the self-test procedure to complete) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In particular, claims 1 and 9 do not make any explicit reference whether or not the throttling execution of the first test pattern does not occur while the test is paused or otherwise. It is claimed that the throttling occurs “based, at least in part, on the determination that the memory has exceeded the first predetermined temperature threshold.” Therefore, under broadest reasonable interpretation of the claim language, the adjustments performed by Gorman as noted in cited Paragraph [0031] and also Paragraph [0030] lowering the clock frequency for running that test thereby reducing overall voltage usage and maintaining temperature. Furthermore, as similarly presented in the previous rejections of claims 3 and 11, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Xu, Gorman and Eckert references that the throttling as performed by Gorman in response to exceeding a temperature threshold and management of test durations as performed by Eckert for ensuring tests complete within what is determined to be a maximum test duration which may be set by the longest test duration among a plurality of tests in order to address proper functioning of the device. In particular, Eckert further notes in Paragraphs [0053-0054] that tests running within the maximum test duration should all be completed by the end of the duration wherein each test is shorter than the maximum test duration. It is presented through the combination of references that the throttling execution to address temperature concerns may be applied during test operations such that all tests are completed within the maximum test duration.
The applied references fail to disclose the limitations of respective dependent claims 2, 4-8, 10, and 12-20 by virtue of dependency on claims 1 and 9. Applicant’s arguments filed have been fully considered but they are not found to be persuasive for the reasons identified above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated March 24, 2022.

Claim Rejections - 35 USC § 103

Claims 1-2, 4-10, and 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0124873) in view of Gorman et al. (US 2007/0230260) and further in view of Eckert et al. (US 2015/0162097).

Regarding claim 1, Xu discloses, in the italicized portions, a method for managing thermal performance of a memory of an information handling system, comprising: determining, by the memory, a first test pattern to be executed on the memory during a memory self-test procedure ([0020] In response to a trigger event, the profiling logic 110 initiates a test process to measure the corresponding memory timing parameters for each region of the applicable regions of the memory array 104. This trigger event can include, for example, a power-on reset, a lapse of a timer, a command from the processor 101 or other controller, a sensed change in temperature that exceeds a threshold (and thereby indicating a likely temperature-induced change in the timing parameters), a trigger initiated during a dynamic voltage and frequency scaling (DVFS) operation, and the like. The test process can include, for example, repeatedly writing and subsequently accessing a test pattern to the corresponding region while varying the values for the applicable memory timing parameters.); executing, by the memory, the first test pattern on the memory ([0020] The timing parameters could be also updated by performing a lookup to a table that maintains latency values under different temperature or service times or stores representations of formulae that may be used to calculate the latency using temperature and service time as an input. When reliable minimum memory timing parameters are identified for the region via this test process, the profiling logic 110 can store data representative of these identified memory timing parameters to the timing data store 112.); determining, by the memory during execution of the first test pattern, that a first temperature of the memory has exceeded a first predetermined temperature threshold; and throttling execution of the first test pattern which comprises reducing the speed of execution of the first test pattern such that execution of the first test pattern will be completed within a predetermined time period for the self-test procedure based, at least in part, on the determination that the memory has exceeded the first predetermined temperature threshold. Herein it is disclosed by Xu the adjustment of memory timing parameters based on the performance of self-test processes using test patterns. Xu further discloses in Paragraph [0037] that temperature thresholds may be used to initiate memory timing parameter reevaluation. Xu does not explicitly disclose determining a first temperature exceeding a temperature threshold and throttling execution of the first test pattern as a result. Regarding these limitations, Gorman discloses in Paragraphs [0028] and [0030] “[0028] Upon receipt of the TEMP signal by BIST/CNTL circuit 120 (FIG. 2), the process proceeds to step 209 which represent the step of BIST/CNTL circuit 120 asserting the ALERT_FLAG 175 to the tester device and further asserting a PAUSE signal 126 to the BIST… In a further embodiment, alternatively or in addition to decreasing chip under test's operating power source voltage, other test circuit adjustments may be made to assist in lowering temperature: for example increasing the cooling provided by the tester or reducing or stopping clock switching. Then, after decreasing the chip under test's operating voltage V.sub.DD and/or performing other test circuit adjustments at step 222, the Tester circuit monitors TEMP signal at 225 until the TEMP signal de-asserts indicating a return to the normal starting temperature as experienced during previous tests, i.e., a reduction to a more normal BIST operating temperature condition. Until the temperature threshold condition returns to normal as indicated at 230, the Tester will wait at step 225. Once the TEMP signal 160 is de-asserted, the process proceeds to step 235 where the Tester adjusts the test setup by reducing the clock frequency or the number of circuits under test or the test pattern length. [0030] Thus, it is seen that in the embodiment of the invention directed to ignoring the BIST results (FIGS. 3A, 3B), once the test has completed, the tester has the option of continuing test, either without or while continuing with, test adjustments, i.e., adjust (lower) Vdd (reduce DC power), reduce length of test, reduce AC power by lowering clock frequency, and reduce the number of memories/circuits tested, etc., followed by proceeding to the next sub-pattern (FIG. 3B) or, re-running the beginning of the previous sub-pattern (FIG. 3A).” Herein it is disclosed by Gorman that during a test process, when it is determined a temperature threshold is exceeded, the test process may be adjusted such that is throttled, wherein Gorman describes it as reducing the clock frequency of the test. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gorman as disclosed for altering testing process in response to exceeding a temperature threshold and the self-testing as performed by Xu in order to address detected increased temperatures (Gorman [0030]). Regarding execution of the test pattern completing with a predetermined time period, Eckert discloses in Paragraphs [0047] and [0053-0054] “[0047] The delay values may be determined based on the test duration of the memory array 111-115 the delay value is correlated with. In order to eliminate current fluctuations due to the common start of all ABIST engines 116-120, the delay value correlated to said ABIST engines 116-120, respectively, to said memory arrays 111-115 may be different. In other words, the ABIST engines 116-120 may be started consecutively. In order to obtain minimized over-all test duration (test duration, in which all ABIST engines finished testing), the memory array with the maximum test duration has to be determined and started first. [0053] The main advantage of performing ABIST of the electronic circuit 100 according to the second embodiment is that all ABIST engines should terminate processing at a certain point of time. Thereby it is possible to detect technical problems which lead to a longer test duration, e.g. caused by a lower clock frequency applied to a memory array. In other words, memory arrays which show slower processing speed compared to their typical processing speed can be detected. [0054] Preferably, the ABIST engines 116-120 are adapted to generate information which is indicative for the termination of the ABIST procedure performed by the respective ABIST engine 116-120. For example, the information may be a flag which is generated by the respective ABIST engine 116-120 after terminating the ABIST procedure. Said information may be stored in a repository and may be read out at the point of time or after the point of time, at which all ABIST engines should have terminated their processing. So if all memory arrays are working correctly, all ABIST engines 116-120 should have terminated their processing and therefore should have generated information indicating the completion of the ABIST procedure.” Herein it is disclosed by Eckert that test durations may be monitored and scheduled such that all tests are completed by the maximum test duration. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run the tests within a maximum test duration as disclosed by Eckert in the testing process as performed by Xu and adjusted as disclosed by Gorman using a lower clock frequency such that any initiated tests may be completed within the maximum test duration (Eckert [0011]). This is also in combination with the disclosure of Gorman by lower the clock frequency and thereby slowing the test execution in order to reduce temperature. Xu, Gorman and Eckert are analogous art because they are from the same field of endeavor of managing memory tests.
Regarding claim 2, Eckert further discloses the method of claim 1, further comprising determining a maximum time period for the self-test procedure as the predetermined time period, wherein the first test pattern is determined for execution during a first portion of the maximum time period for the self-test procedure, and wherein a length of the first portion of the maximum time period is less than a length of the maximum time period ([0047] In other words, the ABIST engines 116-120 may be started consecutively. In order to obtain minimized over-all test duration (test duration, in which all ABIST engines finished testing), the memory array with the maximum test duration has to be determined and started first… The remaining ABIST engines 116-120 which are correlated with memory arrays 111-115 comprising shorter test durations may be delayed such that all or at least subsets of the remaining ABIST engines 116-120 are started at different points of time.). Herein it is disclosed by Eckert that the maximum test duration may be determined for the memory. In this case, it is presented as the portion of memory which is deemed longest to test thereby setting the maximum test duration. Furthermore, it is disclosed that multiple tests may operate during the test duration wherein the tests may run for different amounts of time which are shorter than the maximum test duration. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run the tests within a maximum test duration as disclosed by Eckert in the testing process as performed by Xu and Gorman such that any initiated tests may be completed within the maximum test duration (Eckert [0011]). 
Regarding claim 4, Gorman and Eckert further disclose the method of claim 2, further comprising: determining, by the memory, a second test pattern to be executed on the memory during the memory self-test procedure, wherein the second test pattern is determined for execution during a second portion of the maximum time period following the first portion of the maximum time period; and determining, by the memory, not to execute the second test pattern (Gorman [0031] In a further embodiment, alternatively or in addition to decreasing chip under test's operating power source voltage, other test circuit adjustments may be made to assist in lowering temperature: for example increasing the cooling provided by the tester or reducing or stopping clock switching. Then, after decreasing the chip under test's power supply voltage V.sub.DD and/or performing other test circuit adjustment at step 322, the Tester circuit monitors TEMP signal at 325 until the TEMP signal de-asserts indicating a return to the normal starting temperature as experienced during previous tests, i.e., a reduction to a more normal BIST operating temperature condition. Until the temperature threshold condition returns to normal as indicated at 330, the Tester will wait at step 325. Thus, by causing BIST to enter a wait state, the switching activity of the suspect memories are temporarily disabled. Once the TEMP signal 160 is de-asserted, the process proceeds to step 335 where the Tester adjusts the test setup by reducing the clock frequency or the number of circuits under test or the test pattern length. Eckert [0054] Preferably, the ABIST engines 116-120 are adapted to generate information which is indicative for the termination of the ABIST procedure performed by the respective ABIST engine 116-120. For example, the information may be a flag which is generated by the respective ABIST engine 116-120 after terminating the ABIST procedure. Said information may be stored in a repository and may be read out at the point of time or after the point of time, at which all ABIST engines should have terminated their processing. So if all memory arrays are working correctly, all ABIST engines 116-120 should have terminated their processing and therefore should have generated information indicating the completion of the ABIST procedure. In case that no information indicating the completion of the ABIST procedure is stored within said repository, the ABIST engine or the corresponding memory array may be defect, i.e. the electronic circuit is not working properly.). Herein it is disclosed by Gorman that the number of tests may be reduced based on temperature exceeding a threshold. When viewed in context of Eckert which discloses that tests should be completed within the determined maximum test duration, the reduced number of tests may be considered as not performing a second test based on the time remaining in the test period to thereby indicate potential issues in the memory.
Regarding claim 5, Gorman and Eckert further disclose the method of claim 4, wherein determining not to execute the second test pattern comprises determining that an amount of time required to complete execution of the second test pattern following completion of execution of the throttled first test pattern is greater than an amount of time remaining in the maximum time period for the self- test procedure following completion of execution of the throttled first test pattern (Gorman [0031] and Eckert [0054]). As noted in the rejection of claim 4, Eckert discloses setting the maximum test duration is in regards to determining that all tests should be completed within the maximum test duration. The testing process as disclosed by Gorman notes that when during a test the temperature is exceeded, the adjustments to the testing may result in a reduced number of tests wherein the tests are performed sequentially. Therefore, it would be obvious to one of ordinary skill in the art that it may be determined when the next test may not be able to be completed within the maximum test duration it is then not performed.
Regarding claim 6, Gorman and Eckert further disclose the method of claim 2, further comprising: determining, by the memory, that the throttled execution of the first test pattern will not complete within the maximum time period; and notifying, by the memory, a processor of the information handling system that the memory self-test procedure should be repeated (Gorman [0028] Then, in response to de-asserting the ALERT_FLAG 175 to the Tester 102 (FIG. 2) the Tester 102 asserts the EXE signal 104 to the BIST/CNTL circuit 120 as indicated at step 250 in FIG. 3A. Continuing to step 260, in response to receipt of the EXE signal 104, the BIST/CNTL circuit 120 asserts the BEXE signal 124 to the BIST 130 and, at 270, the BIST re-starts applying sub-patterns for the BIST test array and the process returns to step 205. Thus, FIG. 3A exemplifies a BIST flow using temperature monitors to maintain consistent test conditions whereby test results are ignored and test array sub-patterns are re-started after temperature correction. Eckert [0054]). Herein it is disclosed by Gorman that the memory may assert to the tester 102 a signal regarding temperature information, which tester 102 is disclosed as in Paragraph [0026] “As shown in FIG. 2, the BIST and Temperature Sensor architecture 100 includes: an off-chip BIST tester 102 that is a processor device including an EXE output signal 104 for respectively initiating BIST test execution and providing a BIST test CLK (clock) signal 106 as is utilized by the BIST test devices implemented in the invention.” The tester 102 may then instruct back to the memory to restart the test pattern and viewed in context of Eckert wherein it is disclosed that being unable to complete the test in the maximum test duration may indicate potential issues in memory it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the test may be conducted again in order to address potential issues in memory related to operating temperatures.
Regarding claim 7, Gorman further discloses the method of claim 1, further comprising: determining, by the memory during execution of the first test pattern, that a temperature of the memory has exceeded a second temperature threshold; and increasing a refresh rate of the memory for the remainder of execution of the first test pattern ([0032] According to the variant test methodology depicted in FIG. 4B, every step is identical as in corresponding FIG. 4A, except for steps 315 and 319 of FIG. 4A which are omitted according to the method depicted in FIG. 4B and replaced instead with a step 320 directed to the step of suspending SRAM BIST testing, suspending DRAM BIST testing, and, issuing a memory refresh signal to the DRAM under test. Once the TEMP signal 160 is de-asserted, the process proceeds to step 335 where the Tester adjusts the test setup by reducing the clock frequency or the number of circuits under test or the test pattern length. Then, in response to de-asserting the ALERT_FLAG 175 to the Tester 102 (FIG. 2) the Tester 102 asserts the EXE signal 104 to the BIST/CNTL circuit 120 as indicated at step 350 in FIG. 4B and, continuing to step 360, in response to receipt of the EXE signal 104, the BIST/CNTL circuit 120 asserts the BEXE signal 124 to the BIST 130 where the BIST re-starts applying sub-patterns for the BIST test array as indicated by the return to step 305.). Herein it is disclosed by Gorman that when the temperature threshold is exceeded, a memory refresh signal may be applied thereby increasing the refresh rate of the memory for the remainder of execution of the first test pattern. The Examiner notes that the second temperature threshold is not explicitly claimed to be different than the first temperature threshold and therefore it would be obvious to one of ordinary skill in the art that the thresholds may be the same temperature and initiate the respective operations as claimed.
Regarding claim 8, Xu further discloses the method of claim 1, wherein the step of throttling is performed during a power-on self- test (POST) phase of a boot sequence ([0020] In response to a trigger event, the profiling logic 110 initiates a test process to measure the corresponding memory timing parameters for each region of the applicable regions of the memory array 104. This trigger event can include, for example, a power-on reset, a lapse of a timer, a command from the processor 101 or other controller, a sensed change in temperature that exceeds a threshold (and thereby indicating a likely temperature-induced change in the timing parameters), a trigger initiated during a dynamic voltage and frequency scaling (DVFS) operation, and the like.). Herein it is disclosed by Xu that the trigger for performing the testing and subsequent memory management may be a power-on event which is considered as a POST process.
Regarding claim 9, Xu discloses, in the italicized portions, an information handling system, comprising: a memory; wherein the memory is configured to perform steps comprising: determining a first test pattern to be executed on the memory during a memory self-test procedure; executing the first test pattern on the memory ([0020]); determining during execution of the first test pattern, that a first temperature of the memory has exceeded a first predetermined temperature threshold; and throttling execution of the first test pattern which comprises reducing the speed of execution of the first test pattern such that execution of the first test pattern will be completed within a predetermined time period for the self-test procedure based, at least in part, on the determination that the memory has exceeded the first predetermined temperature threshold. Xu further discloses in Paragraph [0037] that temperature thresholds may be used to initiate memory timing parameter reevaluation. Xu does not explicitly disclose determining a first temperature exceeding a temperature threshold and throttling execution of the first test pattern as a result. Regarding these limitations, Gorman discloses in Paragraph [0028] that during a test process, when it is determined a temperature threshold is exceeded, the test process may be adjusted such that is throttled, wherein Gorman describes it as reducing the clock frequency of the test. Regarding execution of the test pattern completing with a predetermined time period, Eckert discloses in Paragraphs [0047] and [0053-0054] that test durations may be monitored and scheduled such that all tests are completed by the maximum test duration. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run the tests within a maximum test duration as disclosed by Eckert in the testing process as performed by Xu and adjusted as disclosed by Gorman using a lower clock frequency such that any initiated tests may be completed within the maximum test duration (Eckert [0011]). Claim 9 is rejected on a similar basis as claim 1.
Regarding claim 10, Eckert further discloses the information handling system of claim 9, wherein the memory is further configured to perform steps comprising determining a maximum time period for the self-test procedure as the predetermined time period, wherein the first test pattern is determined for execution during a first portion of the maximum time period for the self-test procedure, and wherein a length of the first portion of the maximum time period is less than a length of the maximum time period ([0047]). Herein it is disclosed by Eckert that the maximum test duration may be determined for the memory. In this case, it is presented as the portion of memory which is deemed longest to test thereby setting the maximum test duration. Furthermore, it is disclosed that multiple tests may operate during the test duration wherein the tests may run for different amounts of time which are shorter than the maximum test duration. Claim 10 is rejected on a similar basis as claim 2.
Regarding claim 12, Gorman and Eckert further disclose the information handling system of claim 10, wherein the memory is further configured to perform steps comprising: determining a second test pattern to be executed on the memory during the memory self-test procedure, wherein the second test pattern is determined for execution during a second portion of the maximum time period following the first portion of the maximum time period; and determining, by the memory, not to execute the second test pattern (Gorman [0031] and Eckert [0054]). Claim 12 is rejected on a similar basis as claim 4.
Regarding claim 13, Gorman and Eckert further disclose the information handling system of claim 12, wherein determining not to execute the second test pattern comprises determining that an amount of time required to complete execution of the second test pattern following completion of execution of the throttled first test pattern is greater than an amount of time remaining in the maximum time period for the self-test procedure following completion of execution of the throttled first test pattern (Gorman [0031] and Eckert [0054]). Claim 13 is rejected on a similar basis as claim 5.
Regarding claim 14, Gorman and Eckert further disclose the information handling system of claim 10, wherein the memory is further configured to perform steps comprising: determining that the throttled execution of the first test pattern will not complete within the maximum time period; and notifying a processor of the information handling system that the memory self- test procedure should be repeated (Gorman [0026] and [0028] and Eckert [0054]). Claim 14 is rejected on a similar basis as claim 6.
Regarding claim 15, Gorman further discloses the information handling system of claim 9, wherein the memory is further configured to perform steps comprising: determining, during execution of the first test pattern, that a temperature of the memory has exceeded a second temperature threshold; and increasing a refresh rate of the memory for the remainder of execution of the first test pattern ([0032]). Claim 15 is rejected on a similar basis as claim 7.
Regarding claim 16, Xu further discloses the information handling system of claim 9, wherein the step of throttling is performed during a power-on self-test (POST) phase of a boot sequence ([0020]). Claim 16 is rejected on a similar basis as claim 8.
Regarding claim 18, Gorman further discloses, in the italicized portions, the method of claim 17, further comprising: determining, during execution of the first test pattern which comprises reducing the speed of execution of the first test pattern such that execution of the first test pattern will be completed within a predetermined time period for the self-test procedure, that a temperature of the memory has exceeded a second temperature threshold; and throttling execution of the first test pattern based, at least in part, on the determination that the memory has exceeded the second predetermined temperature threshold ([0028]). Herein it is disclosed by Gorman that during a test process, when it is determined a temperature threshold is exceeded, the test process may be adjusted such that is throttled, wherein Gorman describes it as reducing the clock frequency of the test. The Examiner notes that the second temperature threshold is not explicitly claimed to be different than the first temperature threshold. Additionally it would be obvious to one of ordinary skill in the art that the throttling may occur at either the first or second threshold as it is not identified how the throttling is performed at the first and second thresholds respectively. Regarding execution of the test pattern completing with a predetermined time period, Eckert discloses in Paragraphs [0047] and [0053-0054] that test durations may be monitored and scheduled such that all tests are completed by the maximum test duration. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run the tests within a maximum test duration as disclosed by Eckert in the testing process as performed by Xu and adjusted as disclosed by Gorman using a lower clock frequency such that any initiated tests may be completed within the maximum test duration (Eckert [0011]).

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Gorman.

Regarding claim 17, Xu discloses, in the italicized portions, a method for managing thermal performance of a memory, comprising: determining, by a memory of an information handling system, a first test pattern to be executed on the memory during a memory self-test procedure; executing, by the memory, the first test pattern on the memory ([0020]); determining, by the memory during execution of the first test pattern, that a first temperature of the memory has exceeded a first predetermined temperature threshold; and increasing a refresh rate of the memory for the remainder of execution of the first test pattern. Xu further discloses in Paragraph [0037] that temperature thresholds may be used to initiate memory timing parameter reevaluation. Xu does not explicitly disclose determining a first temperature exceeding a temperature threshold and increasing a refresh rate of memory for the remainder of execution of the first test pattern as a result. Regarding these limitations, Gorman discloses in Paragraph [0032] that when the temperature threshold is exceeded, a memory refresh signal may be applied thereby increasing the refresh rate of the memory for the remainder of execution of the first test pattern. Claim 17 is rejected on a similar basis as claim 1.
Regarding claim 19, Gorman further discloses the method of claim 17, wherein increasing the refresh rate comprises doubling the refresh rate ([0032]). Herein Gorman discloses applying a refresh to the memory in response to the memory temperature threshold being exceeded. It would be obvious to one of ordinary skill in the art that this may be representative of doubling the refresh rate for the remainder of execution of the first test pattern as it is not otherwise explicitly claimed as to the details of what doubling the refresh rate entails and one of ordinary skill in the art may recognize that in Gorman performing the memory refresh may also include any extent of increasing the memory refresh such as doubling the rate.
Regarding claim 20, Xu and Gorman further disclose the method of claim 17, wherein the step of increasing the refresh rate is performed during a power-on self-test (POST) phase of a boot sequence (Xu [0020] and Gorman [0032]). As noted by Xu, the testing may occur during the POST process and therefore it would be obvious to one of ordinary skill in the art that the refresh adjustment as disclosed by Gorman occurs during the POST process.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135